UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

DOLLENA RICHELLE MILLER
                                                                                 DECISION
                                          Plaintiff,                               and
                                                                                  ORDER
                 v.
                                                                              17-CV-001108F
                              1
NANCY A. BERRYHILL, Commissioner of                                              (consent)
Social Security,

                           Defendant.
_________________________________________

APPEARANCES:                      LAW OFFICES OF KENNETH R. HILLER, PLLC
                                  Attorneys for Plaintiff
                                  BRANDI CHRISTINE SMITH, of Counsel
                                  6000 Bailey Avenue
                                  Suite 1A
                                  Amherst, New York 14226

                                  JAMES P. KENNEDY, JR.
                                  UNITED STATES ATTORNEY
                                  Attorney for Defendant
                                  Assistant United States Attorney, of Counsel
                                  Federal Centre
                                  138 Delaware Avenue
                                  Buffalo, New York 14202, and

                                  ANDREEA LAURA LECHLEITNER
                                  Special Assistant United States Attorney
                                  United States Attorney’s Office
                                  c/o Social Security Administration
                                  26 Federal Plaza
                                  Room 3904
                                  New York, New York 10278




1
 Nancy A. Berryhill became Acting Commissioner of the Social Security Administration on January 23,
2017. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Nancy A. Berryhill should be
substituted for Carolyn Colvin as the defendant in this suit. No further action is required to continue this
suit by reason of sentence one of 42 U.S.C. § 405(g).
                                   JURISDICTION

       On June 19, 2018, the parties consented, pursuant to 28 U.S.C. § 636(c) and a

Standing Order (Dkt. No. 8), to proceed before the undersigned. (Dkt. No. 8-1). The

court has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). The matter is

presently before the court on motions for judgment on the pleadings, filed on August 6,

2018 by Plaintiff (Dkt. No. 10), and on August 10, 2018, by Defendant (Dkt. No. 11).



                          BACKGROUND and FACTS

       Plaintiff Dollena Miller (“Plaintiff”), brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the Acting Commissioner of Social Security

(“the Commissioner” or “Defendant”), decision denying her application for disability

benefits under Title II of the Act (“disability benefits”). Plaintiff, born on August 29, 1958,

(R. 120), alleges that she became disabled on January 23, 2014, when she stopped

working as a result of a torn collateral ligament, left elbow fracture, hypertension,

chronic pain, and diabetes. (R. 141).

       Plaintiff’s application for disability benefits was initially denied by Defendant on

July 29, 2015 (R. 57), and, pursuant to Plaintiff’s request, a hearing was held before

Administrative Law Judge William Weir (“Judge Weir” or “the ALJ”) on March 31, 2017,

in Buffalo, New York, where Plaintiff, represented by James McNeill, Esq. (“McNeill”)

appeared and testified. (R. 31-56). Vocational expert (“VE”) Michelle Urbocker also

testified. The ALJ’s decision denying Plaintiff's claim was rendered on April 20, 2017.

(R.15-24). Plaintiff requested review by the Appeals Council, and on September 5,

2017, the ALJ’s decision became Defendant’s final decision when the Appeals Council
                                               2
denied Plaintiff’s request for review. (R. 1-4). This action followed on November 1,

2017, with Plaintiff alleging that the ALJ erred by failing to find her disabled. (Dkt. No.

1).

       On August 6, 2018, Plaintiff filed a motion for judgment on the pleadings

(“Plaintiff’s motion”), accompanied by a memorandum of law (Dkt. No. 10-1) (“Plaintiff’s

Memorandum”). Defendant filed, on August 10, 2018, Defendant’s motion for judgment

on the pleadings (“Defendant’s motion”), accompanied by a memorandum of law (Dkt.

No. 11-1) (“Defendant’s Memorandum”). Plaintiff filed a reply to Defendant’s motion for

judgment on the pleadings on September 5, 2018. (Dkt. No. 14) (“Plaintiff's Reply”).

Oral argument was deemed unnecessary.

       Based on the following, Plaintiff's motion is DENIED; Defendant’s motion is

GRANTED. The Clerk of Court is directed to close the file.



                                    DISCUSSION

       A district court may set aside the Commissioner’s determination that a claimant is

not disabled if the factual findings are not supported by substantial evidence, or the

decision is based on legal error. See 42 U.S.C. 405(g); Green-Younger v. Barnhart,

335 F.3d 99, 105-06 (2d Cir. 2003). “Substantial evidence” means ‘such relevant

evidence as a reasonable mind might accept as adequate.’” Shaw v. Chater, 221 F.3d

126, 131 (2d Cir. 2000).




                                              3
A.     Standard and Scope of Judicial Review

       The standard of review for courts reviewing administrative findings regarding

disability benefits, 42 U.S.C. §§ 401-34 and 1381-85, is whether the administrative law

judge's findings are supported by substantial evidence. Richardson v. Perales, 402

U.S. 389, 401 (1971). Substantial evidence requires enough evidence that a

reasonable person would "accept as adequate to support a conclusion." Consolidated

Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938). When evaluating a claim, the

Commissioner must consider "objective medical facts, diagnoses or medical opinions

based on these facts, subjective evidence of pain or disability (testified to by the

claimant and others), and . . . educational background, age and work experience."

Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (quoting Miles v. Harris, 645

F.2d 122, 124 (2d Cir. 1981)). If the opinion of the treating physician is supported by

medically acceptable techniques and results from frequent examinations, and the

opinion supports the administrative record, the treating physician's opinion will be given

controlling weight. Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1993); 20 C.F.R. §

404.1527(d); 20 C.F.R. § 416.927(d). The Commissioner's final determination will be

affirmed, absent legal error, if it is supported by substantial evidence. Dumas, 712 F.2d

at 1550; 42 U.S.C. §§ 405(g) and 1383(c)(3). "Congress has instructed . . . that the

factual findings of the Secretary,2 if supported by substantial evidence, shall be

conclusive." Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).




2
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
                                                   4
       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability insurance benefits. 20 C.F.R. §§ 404.1520

and 416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v.

Schweiker, 675 F.2d 464 (2d Cir. 1982). The first step is to determine whether the

applicant is engaged in substantial gainful activity during the period for which benefits

are claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). If the claimant is engaged in

such activity the inquiry ceases and the claimant is not eligible for disability benefits. Id.

The next step is to determine whether the applicant has a severe impairment which

significantly limits the physical or mental ability to do basic work activities as defined in

the applicable regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Absent an

impairment, the applicant is not eligible for disability benefits. Id. Third, if there is an

impairment and the impairment, or an equivalent, is listed in Appendix 1 of the

regulations and meets the duration requirement, the individual is deemed disabled,

regardless of the applicant's age, education or work experience, 20 C.F.R. §§

404.1520(d) and 416.920(d), as, in such a case, there is a presumption the applicant

with such an impairment is unable to perform substantial gainful activity. 3 42 U.S.C. §§

423(d)(1)(A) and 1382(c)(a)(3)(A); 20 C.F.R. §§ 404.1520 and 416.920. See also

Cosme v. Bowen, 1986 WL 12118, at * 2 (S.D.N.Y. 1986); Clemente v. Bowen, 646

F.Supp. 1265, 1270 (S.D.N.Y. 1986).

       However, as a fourth step, if the impairment or its equivalent is not listed in

Appendix 1, the Commissioner must then consider the applicant's "residual functional


3
 The applicant must meet the duration requirement which mandates that the impairment must last or be
expected to last for at least a twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.
                                                     5
capacity" and the demands of any past work. 20 C.F.R. §§ 404.1520(e), 416.920(e). If

the applicant can still perform work he or she has done in the past, the applicant will be

denied disability benefits. Id. Finally, if the applicant is unable to perform any past

work, the Commissioner will consider the individual's "residual functional capacity," age,

education and past work experience in order to determine whether the applicant can

perform any alternative employment. 20 C.F.R. §§ 404.1520(f), 416.920(f). See also

Berry, 675 F.2d at 467 (where impairment(s) are not among those listed, claimant must

show that he is without "the residual functional capacity to perform [her] past work"). If

the Commissioner finds that the applicant cannot perform any other work, the applicant

is considered disabled and eligible for disability benefits. 20 C.F.R. §§ 404.1520(g),

416.920(g). The applicant bears the burden of proof as to the first four steps, while the

Commissioner bears the burden of proof on the final step relating to other employment.

Berry, 675 F.2d at 467.

       In reviewing the administrative finding, the court must follow the five-step

analysis and 20 C.F.R. § 416.935(a) (“§ 416.935(a)”), to determine if there was

substantial evidence on which the Commissioner based the decision. 20 C.F.R. §

416.935(a); Richardson, 402 U.S. at 410.

B.     Substantial Gainful Activity

       The first inquiry is whether the applicant engaged in substantial gainful activity.

"Substantial gainful activity" is defined as "work that involves doing significant and

productive physical or mental duties” done for pay or profit. 20 C.F.R. § 404.1510(a)(b).

Substantial work activity includes work activity that is done on a part-time basis even if it

includes less responsibility or pay than work previously performed. 20 C.F.R. §
                                              6
404.1572(a). Earnings may also determine engagement in substantial gainful activity.

20 C.F.R. § 404.1574. In this case, the ALJ concluded that Plaintiff did not engage in

substantial gainful since January 23, 2014, the alleged onset date. (R. 18). Plaintiff

does not contest this finding.

C.     Severe Physical or Mental Impairment

       The second step of the analysis requires a determination whether the disability

claimant had a severe medically determinable physical or mental impairment that meets

the duration requirement in 20 C.F.R. § 404.1509 (“§ 404.1509"), and significantly limits

the claimant’s ability to do "basic work activities." If no severe impairment is found, the

claimant is deemed not disabled and the inquiry ends. 20 C.F.R. § 404.1420(a)(4)(ii).

       The Act defines "basic work activities" as "abilities and aptitudes necessary to do

most jobs," and includes physical functions like walking, standing, sitting, lifting,

pushing, pulling, reaching, carrying, or handling; capacities for seeing, hearing, and

speaking; understanding, carrying out, and remembering simple instructions; use of

judgment; responding appropriately to supervision, co-workers and usual work

situations; and dealing with changes in a routine work setting. 20 C.F.R. §§

404.1521(b) (“§ 404.1521(b)"), 416.921(b). The step two analysis may do nothing more

than screen out de minimus claims, Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.

1995), and a finding of a non-severe impairment should be made only where the

medical evidence establishes only a slight abnormality which would have no more than

a minimal effect on the claimant’s ability to work. Rosario v. Apfel, 1999 WL 294727, at

*5 (E.D.N.Y. March 19, 1999) (quoting Social Security Ruling (“SSR”) 85-28, 1985 WL

56856).
                                              7
       In this case, the ALJ determined that Plaintiff suffered from the severe

impairments of status post elbow fracture repair, diabetes mellitus, chronic obstructive

pulmonary disorder (“COPD”) with asthma, and that Plaintiff's obstructive sleep apnea,

depression, degenerative disc disease and foot neuropathy impairments were not

severe. (R. 18-19). Plaintiff contends that the ALJ’s step two findings are erroneous as

the ALJ failed to include Plaintiff's neuropathy in step two of the ALJ’s disability analysis

and correct a gap in the record by obtaining records pertaining to Plaintiff's elbow

fracture surgery and physical therapy records relative to Plaintiff's foot neuropathy.

Plaintiff's Memorandum at 12-16. Defendant maintains that Plaintiff's mere foot

neuropathy diagnosis was not enough to require the ALJ to find Plaintiff's condition a

severe impairment under step two of the disability analysis, that it was Plaintiff's duty to

provide records to support the severity of Plaintiff's foot neuropathy, and that Plaintiff's

counsel confirmed the record was complete during Plaintiff's administrative hearing.

Defendant’s Memorandum at 9-15. Plaintiff's motion on each of the foregoing issues is

without merit.

       A plain reading of the record establishes that Plaintiff's foot impairment resulted

in nothing more than mild functional limitations. In particular, on May 27, 2015, Jasmin

Bir, M.D. (“Dr. Bir”), diagnosed Plaintiff with right lower extremity edema, noted that

Plaintiff reported no peripheral neuropathy, and ordered imaging tests the results of

which are not in the record. (R. 190). On July 9, 2015, John Schwab, D.O. (“Dr.

Schwab”), an osteopath, completed a consultative physical examination on Plaintiff who

exhibited a normal gait, was able to walk on her heels and toes without difficulty, used

no assistive devices, and was able to get on and off the exam table without assistance.
                                              8
(R. 197). Plaintiff was first diagnosed with plantar fasciitis (inflammation of tissue

connecting the heel and toe), by Dr. Bir on December 1, 2015, who evaluated Plaintiff

with a normal gait and station and no foot edema (swelling). (R. 241). Plaintiff was

evaluated with normal gait and station during physical examinations with Dr. Bir on

February 23, 2016 (R. 238), Jennifer Henderson, D.O. (“Dr. Henderson”), on March 1,

2017 (R. 210), and Saki Yang, M.D. (“Dr. Yang”), on March 31, 2017. (R. 230). The

ALJ noted that he considered all of Plaintiff's symptoms in the ALJ’s residual functional

capacity assessment (R. 21), including Plaintiff's reports to Dr. Bir that she had no

peripheral foot neuropathy. (R. 19). The ALJ’s finding that Plaintiff’s foot neuropathy is

not a severe impairment is therefore supported by substantial evidence in the record.

Plaintiff's motion on this issue is accordingly DENIED.

       Plaintiff further contends that the ALJ erred in affording significant weight to the

“stale” opinion of Dr. Schwab, as Dr. Schwab’s evaluation on July 9, 2015, took place

before Plaintiff first exhibited her foot impairment on December 1, 2015 (R. 241), that

the ALJ relied on incomplete records regarding Plaintiff's right foot and left elbow, and

failed to obtain a function-by-function assessment regarding Plaintiff's impairments.

Plaintiff's Memorandum at 16-19. Defendant maintains that the ALJ properly relied on

Dr. Schwab’s finding that Plaintiff had no restrictions to her ability to work as such

opinion is supported by substantial evidence in the record, that no gaps exist in the

record as Plaintiff's counsel failed to comply with the ALJ’s attempts to complete the

record, and that the ALJ was not required to obtain a function-by-function assessment

of Plaintiff's impairments. Defendant’s Memorandum at 11-21. Plaintiff's motion is

without merit.
                                              9
       The ALJ’s determination to assign significant weight to Dr. Schwab’s opinion that

Plaintiff was able to engage in work is supported by substantial evidence in the record

both previous and subsequent to Dr. Schwab’s consultative evaluation on July 9, 2015,

when Dr. Schwab completed a consultative internal medical examination on Plaintiff and

evaluated Plaintiff with full range of motion of the shoulders, wrists, right elbow, hips,

knees, and ankles. (R. 198). Plaintiff's right elbow measured 70 degrees upon

supination,4 with full strength of the upper and lower extremities. Id. Nearly two months

earlier, on May 27, 2015, Dr. Bir first diagnosed Plaintiff with left foot swelling, and noted

that Plaintiff reported no peripheral neuropathy. (R. 190-91). Evidence subsequent to

and in support of Dr. Schwab’s benign findings includes a physical examination on

January 9, 2017, by Scott Stewart, M.D. (“Dr. Stewart”), who noted that Plaintiff reported

tingling in her feet, exhibited normal gait and station, and referred Plaintiff for a podiatry

consultation to establish whether Plaintiff's foot pain was possible neuropathy or weight-

induced. (R. 230). On January 18, 2017, Erica Suprenant, DPM (“Dr. Suprenant”), a

resident podiatrist at Erie County Medical Center (“E.C.M.C.”), completed a physical

examination on Plaintiff, noted that Plaintiff reported right heel and foot pain occurring

during the first few steps in the morning, and right foot muscle cramps, evaluated

Plaintiff with antalgic gait (shortened stance of gait), early heel lift, prescribed

meloxicam (anti-inflammatory) for Plaintiff's tendinitis, prescribed diabetic shoes, home

exercises, tonic water with quinine for cramping, and referred Plaintiff to physical

therapy for evaluation. (R. 223-25). On February 28, 2017, Malik Adnan, D.P.M. (“Dr.


4
 Supination is rotating the forearm into a palm-upward position. Normal elbow supination measures
between 80 and 90 degrees.
                                                   10
Adnan”), noted that Plaintiff reported improved symptoms with physical therapy and

requested additional treatment sessions. (R. 217). Further, with respect to Plaintiff's

foot ailment, there is no medical evidence in the record that Plaintiff suffered from any

form of foot neuropathy as to negate Dr. Schwab’s opinion with respect to Plaintiff's

capacity for light work. A plain reading of the record thus establishes that the ALJ’s

determination to assign significant weight to Dr. Schwab’s finding that Plaintiff is

capable of light work, is supported by substantial evidence both and after to Dr.

Schwab’s consultative opinion of July 9, 2015. Plaintiff's motion on this issue is

DENIED.

       Plaintiff’s contention, Plaintiff's Memorandum at 12-16, that the ALJ erred by not

developing the record relative to Plaintiff's foot and elbow impairments is also without

merit. Disability claimants have the burden of establishing a severe impairment, that is,

“any impairment or combination of impairments which significantly limits [her] physical

or mental ability to do basic work.” 20 C.F.R. § 416.920(c). In this case, during the

hearing, the ALJ asked Plaintiff's counsel if the record was complete or any additional

documents exist that should be added to the record, to which Plaintiff's counsel replied

“no.” (R. 34). Nothing further was required of the ALJ. Hurd v. Astrue, 2013 WL

321573, at *3 (W.D.N.Y. Jan. 28, 2013) (citing Streeter v. Commissioner of Social

Security, 2011 WL 1576959, at *4 (N.D.N.Y. Apr. 26, 2011) (no remand where ALJ asks

Plaintiff's counsel if the record is complete and counsel responds in the affirmative)).

       Plaintiff's further contention that the ALJ was required to obtain a function-by-

function assessment from one of Plaintiff's treating physicians, Plaintiff's Memorandum

at 18, is also without merit. In instances such as here, where the claimant’s treating
                                             11
physicians do not provide specific function-by-function assessments of the claimant’s

residual functional capacity, but the medical record is extensive enough to support an

informed residual functional capacity finding by the ALJ, remand is not appropriate.

Tankisi v. Commissioner of Social Security, 521 F. App’x. 29, 34 (2d Cir. 2013) (citing

Lowry v. Astrue, 474 F. App’x 801, 804 (2d Cir. 2012); Rosa v. Callahan, 168 F.3d 72,

79 n.5 (2d Cir. 1999)). Plaintiff's motion on this issue is therefore DENIED.



                                  CONCLUSION

      Based on the foregoing, Plaintiff's motion (Doc. No. 10) is DENIED; Defendant’s

motion (Doc. No. 11) is GRANTED. The Clerk of Court is directed to close the file.




So Ordered.


                                                        /s/ Leslie G. Foschio______

                                                 LESLIE G. FOSCHIO
                                         UNITED STATES MAGISTRATE JUDGE



DATED:        May 22, 2019
              Buffalo, New York




                                            12
